SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). FPSO contracting for Iracema Norte area Rio de Janeiro, November 13, 2012 - Petróleo Brasileiro S.A. – Petrobras, as Operator of the BM-S-11 Consortium, announces that, along with its partners BG Group and Petrogal Brasil, and through its affiliate Tupi-BV, has signed a Letter of Intent with Schahin Petróleo e Gás S.A. and Modec Inc. for the charter of the FPSO that will be used in the production development project of the area known as Iracema Norte, in block BM-S-11, in the pre-salt of Santos Basin. The project includes the interconnection of 16 wells to the FPSO – 8 production and 8 injection wells –, and production is expected to start in December 2015. The FPSO will be installed 300 Km off Brazil’s coast, at a water depth of 2,234 meters. The platform will have a processing capacity of 150,000 bpd of oil and 8 million m3/day of natural gas. It will be operated by the companies responsible for the construction and chartered to the Consortium for a 20-year period. The schedule of the project determines the delivery of the FPSO 35 months following the signature of the Letter of Intent. The BM-S-11 Consortium is operated by Petrobras (65%), in partnership with BG E&P do Brasil Ltda. (25%) and Petrogal Brasil S.A (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 13, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
